Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the response” renders the claim indefinite because it lacks antecedent basis. Did Applicant intend for these claims to depend from claims 2 and 12 respectively instead of 1 and 11 or is “the response” a separate/different response to that recited in claim 2?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method for an intelligent medication reminder, which is within the four statutory categories (i.e., a process). Claims 11 - 19 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for an intelligent medication reminder, which is within the four statutory categories (i.e., a manufacture). Claim 20 is drawn to a system for an intelligent medication reminder, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:
20. A system comprising: 
a memory; 
a processor in communication with the memory; and 

receive a medication intake instruction for a patient; 
collect patient data comprising one or more of a location, activity, or engagement of a patient; 
generate an availability model based on the patient data and the medication intake instruction; 
determine a suggested arrangement for the patient to take the medication based on the availability model; 
generate an alert corresponding to the suggested arrangement for the patient to take the medication; and 
provide the alert to a user device associated with the patient.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because generating an availability model, determining a suggested arrangement for the patient to take medication based on the model, and generating an alert corresponding to the suggest arrangement is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or  (b) “a certain method of organizing human activity” because generating an availability model, determining a suggested arrangement for the patient to take medication based on the model, and generating an alert corresponding to the suggest arrangement under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. a system including a processor and memory).  Any limitations not identified above as part of the mental 
Accordingly, claim 20 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 20, because the only difference between Claims 20 and 1 is that Claim 1 recites a method, whereas Claim 20 recites system with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 20, because the only difference between Claims 11 and 20 is that Claim 20 recites a system with a processor and memory, which as discussed below are deemed to merely be “additional elements”, whereas Claim 11 recites a computer program product. 
Dependent claims 2-10 and 12-19 include other limitations for example claims 2, 4-6, 12, and 14-16 recite further details as to what is included in the availability model, e.g., training the model with response to the alert; physical and cognitive availability; a plurality of weighted opportunities for taking the medication based on feedback from the patient, claims 3 and 13 recite further details as to what the patient data includes, claims 7 and 17 recite further details as to the suggest arrangement, claims 8-10, 18, and 19 recite further details as to how the alert is received by the user device and an indication of a response and that the response is shared with a third party; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 11, and 20.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract 
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
20. A system comprising: 
a memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a processor in communication with the memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
program instructions executable by the processor via the memory to cause the processor to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
receive a medication intake instruction for a patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
collect patient data comprising one or more of a location, activity, or engagement of a patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
generate an availability model based on the patient data and the medication intake instruction; 
determine a suggested arrangement for the patient to take the medication based on the availability model; 
generate an alert corresponding to the suggested arrangement for the patient to take the medication; and 
provide the alert to a user device associated with the patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generating an availability model, determining a suggested arrangement for the patient to take medication based on the model, and generating an alert corresponding to the suggest arrangement by utilizing a general purpose system including a processor and memory;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0034] – [0035] and [0084]-
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding the medication input instructions and the patient data and data output by outputting the alert to the user device; further the collecting a response of claims 2 and 12 which merely add the additional elements of where the information is received from – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “provide the alert to a user device associated with the patient”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (processor and memory) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0034] – [0035] and [0084]-[0090] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0034] – [0035] discloses that “the present invention ... can be implemented by computer readable program instruction" that “may be provided to a processor of a general purpose computer ... such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding the medication input instructions and the patient data and data output by outputting the alert to the user device; further the collecting a response of claims 2 and 12 which merely add the additional elements of where the information is received from – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “provide the alert to a user device associated with the patient”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only 
The dependent claims 2-10 and 12-19 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 4-6, 12, and 14-16 recite further details as to what is included in the availability model, e.g., training the model with response to the alert; physical and cognitive availability; a plurality of weighted opportunities for taking the medication based on feedback from the patient, claims 3 and 13 recite further details as to what the patient data includes, claims 7 and 17 recite further details as to the suggest arrangement, claims 8-10, 18, and 19 recite further details as to how the alert is received by the user device and an indication of a response and that the response is shared with a third party; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received medication intake instruction and patient data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0004583 to Kelly et al (hereinafter “Kelley”).
Regarding claim 1, Kelly discloses a computer implemented method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor to cause the at least one processor to be specifically configured to execute the operations of the method for an intelligent medication reminder (Fig. 1, [0030] &[0032] discloses that a computer including a processor and memory can carry out instructions stored on the computer in memory to generate optimal prompting strategies to maximize a user’s medical adherence, interpreted to an intelligent medication reminder; [0016] discloses that the system is a “medication prompting artificial intelligence (MPAI) system”), comprising: 
([0071] discloses receiving inputs to the system including user medicinal treatment regimen, [0074] further discloses that this includes” treatment type (e.g., prescription medicine), an activity type (e.g., consume one pill of a specified medicine type), a prescribed timing (e.g., one pill each morning and one pill each evening), and/or the like” ); 
collecting patient data comprising one or more of a location, activity, or engagement of a patient ([0087] discloses that the system receives data relating to user context/characteristic and or environmental context/characteristic data associated with the user; [0088] discloses that this data includes user’s location, user’s activities, etc.; [0089] discloses sensor data may include user calendar data. See also [0022].); 
generating an availability model based on patient data and medication intake instruction ([0022] discloses generating a model, interpreted as an availability model, based on user specific activity and a prescribed medicinal therapy regimen, i.e., patient data and medication intake instructions); 
determining a suggested arrangement for the patient to take the medication based on the availability model ([0066] discloses utilizing the model to generate an optimal time to prompt the user to take their medication; [0093] further discloses this determination of time to prompt the user is a balance of the preferred time to take the medication from an effectiveness standpoint and the likelihood of adherence from the patient. See also Fig. 7 & [0096]); 
generating an alert corresponding to the suggested arrangement for the patient to take the medication ([0056] discloses “generate the predicted automated-prompting notifications in the prompting model/strategy generator”); and 
([0022] discloses providing prompts generated by the model to a user device  to take medication at defined times, i.e., corresponding to the suggested arrangement; [0056] discloses that the system is “configured to output one or more automated-prompting notifications via the ... client devices”).

Regarding claim 2, depending on claim 1, Kelly further discloses:
collecting a response to the alert ([0057] discloses collecting data from sensors following prompting allowing the system to make a determination that the use completed the task of taking their medication, e.g., see Fig. 7 depicting the prompt including the question “Have you taken your medication yet?” and radio buttons “Yes” “No”); and 
using the response to train the availability model ([0057] discloses informing the system as to the collected data to improve task adherence; [0097] discloses utilizing the collected data relating to the prompt and compliance to update/train the model. See also Claim 2.).

Regarding claim 3, depending on claim 1, Kelly further discloses wherein the patient data comprises a health condition of the patient ([0074] discloses the patient data includes the medical condition of the user/patient).

Regarding claim 4, depending on claim 1, Kelly further discloses wherein the availability model comprises: a physical availability for the patient to take the medication; and a cognitive availability for the patient to take the medication (as discussed above in relation to claim 1, the system generates the model based at least in part on user and environmental data; [0088] further discloses that this data includes data such as, e.g., sleep state – awake/asleep, eating, drinking, exercising, typing, which are interpreted as cognitive availability and the location of the user, including proximity to medicinal container, which is interpreted as physical ability. Examiner notes that these interpretations are in line with the disclosure in Applicant’s originally filed Specification, e.g., see [0006], [0038], [0053] and [0057]).

Regarding claim 5, depending on claim 1, Kelly further discloses wherein the availability model identifies a plurality of opportunities for the patient to take the medication (Fig. 6 discloses multiple prompt times, i.e. a plurality of prompt times), wherein each opportunity is weighted based on a likelihood that the patient is available to take the medication (Fig. 6 includes a line indicated “likelihood to Adhere” which is interpreted as a likelihood that the patient is available to take the medication; [0093] discloses utilizing the likelihood to adhere information in determining the opportunities to take the medication).

Regarding claim 6, depending on claim 5, Kelly further discloses wherein each opportunity is further weighted based on feedback from the patient ([0097] discloses utilizing the collected data relating to the prompt and compliance to update/train the model, because this feedback is used to update the model used to determine opportunities for the patient to take the medication, it is interpreted as providing weight, e.g., [0057] discloses an example of providing a prompt via a smart TV immediately after activity is observed and inputted and using this information to improve medication adherence. See also Claim 2.), wherein the feedback includes whether the medication was taken ([0057] discloses collecting data from sensors following prompting allowing the system to make a determination that the use completed the task of taking their medication, e.g., see Fig. 7 depicting the prompt including the question “Have you taken your medication yet?” and radio buttons “Yes” “No”, which is interpreted as feedback as to if the medication was taken).

Regarding claim 7, depending on claim 5, Kelly further discloses wherein the suggested arrangement for the patient to take the medication comprises the opportunity with the highest likelihood that the patient is available to take the medication and will react to take the medication ([0092] discloses that the determined likelihood to adhere is a combination of user states and environmental states, which as discussed above correlates to being physically able/available to take the medication, e.g., based on proximity to medication and that they are cognitively capable of reacting to the prompt, e.g., that they are awake or not busy in a meeting or typing. [0093] discloses that the determined time to prompt, i.e., the suggested arrangement, is when “the user is most likely to comply with automated-prompting notifications”. Further, Figs. 8A-8C depict at least one scheduled medication time at where the likelihood to adhere is the highest. See also [0099]).

Regarding claim 8, depending on claim 1, Kelly further discloses wherein the alert generates at least one of a sound, vibration, or text prompt to take the medication ([0066] discloses that the prompts may be sent as a voice, text, message, or overlay notification. See also [0096]).

Regarding claim 10, depending on claim 1, Kelly further discloses wherein the response is shared with a third party ([0104] discloses that the user’s adherence, which as discussed above in claim 2, is determined based upon the response us visible to a care provider which is interpreted as sharing it with a third party. Further, [0103] discloses providing an alert to the care provider, i.e., third party, when a lack of compliance is detected which is determined based on the response).

Claims 11 and 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.



Claim 19 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of US 2014/0108031 to Ferrara.
Regarding claim 9, depending on claim 1, Kelly does not further disclose wherein the response comprises an indication that the patient is unavailable using a snooze button, a hand gesture, or a speech- based command.
(Fig. 6 and [0073] teach that the patient may respond to an alert by resetting the reminder for a later time by hitting what amounts to a “snooze button”, which is interpreted as the patient being unavailable to take the medication at the time of receiving the prompt) to remind the patient at a later time. See Ferrara [0073].
Therefore, it would have been obvious to one of ordinary skill in the art of medication adherence before the effective filing date of the claimed invention to modify the medication adherence method disclosed by Kelly including alerting the patient to take a medication to incorporate for the response to include an indication that the patient is unavailable using e.g., a snooze button as taught by Ferrara in order to remind the patient at a later time, e.g., see Ferrara [0073], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686